Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant either failed to traverse the examiner’s assertion of Official Notice or the traversal was inadequate, the common knowledge statement of the previous Office Action is taken to be admitted prior art (hereinafter AAPA). See MPEP2144.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 7, 10, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khandelwal et al. (US 2018/0270445, hereinafter Khandelwal) in view of Yang et al. (US 2019/0050664, hereinafter Yang).
Re claim 1, Kandelwal discloses, a method for capturing a region of interest (ROI) by an electronic device, the method comprising: detecting a plurality of ROIs in a preview frame, captured in a field of view of a plurality of image sensors of the electronic device (fig 4, pars [0061]-[0062], ROI1, ROI2); assigning at least one first ROI from the plurality of ROIs to at least one first image sensor from the plurality of image sensors (ROI1, par [0062], fig 4) and at least one second ROI from the plurality of ROIs to at least one second image sensor from the plurality of image sensors (ROI1, par [0062], fig 4); capturing at least one first media content based on the at least one first ROI using the at least one first image sensor (frame that is capturing ROI1, fig 4) and at least one second media content of the at least one second ROI using the at least one second image sensor (frame that is capturing ROI2, fig 4); and storing the at least one first media content and the at least one second media content in the electronic device (1504, par [1114], displaying the image/video indicates storing, at least temporarily).
Kandelwal fails to explicitly disclose limitations which are disclosed by Yang as follows: applying at least one first effect on the at least one first ROI by the at least one first image sensor based on characteristics of the at least one first image sensor (pars [0020], [0150], claim 18); applying at least one second effect on the at least one second ROI by the at least one second image sensor based on characteristics of the at least one second image sensor (pars [0020], [0150], claim 18); capturing at least one first media content ef-based on the at least one first ROI to which the at least one first effect is applied using the at least one first image sensory and at least one second media content based on the at least one second ROI to which the at least one second effect is applied using the at least one second image sensor; and storing the at least one first media content and the at least one second media content in the electronic device (pars [0020], [0150], claim 18).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine applying at least one first effect on the at least one first ROI by the at least one first image sensor based on characteristics of the at least one first image sensor; applying at least one second effect on the at least one second ROI by the at least one second image sensor based on characteristics of the at least one second image sensor; capturing at least one first media content based on the at least one first ROI to which the at least one first effect is applied using the at least one first image sensory and at least one second media content of based on the at least one second ROI to which the at least one second effect is applied using the at least one second image sensor; and storing the at least one first media content and the at least one second media content in the electronic device of Yang with the method of Kandelwal in order to effect display of the one or more ROI zones on the display area to the user effectively increasing image quality of a specific ROI. 
Re claim 2, the combination of Kandelwal and Yang discloses the limitations of claim 1 including further comprising: displaying the at least one first media content and the at least one second media content (Kandelwal 1504, par [1114]).
Re claim 7, the combination of Kandelwal and Yang discloses the limitations of claim 1 including wherein the at least one first effect or the at least second effect includes at least one of a wide view effect, a lossless zoom effect, a motion effect, a luminance effect, a focus effect, or a depth effect (Kandelwal pars [0058]-[0059]).
Claims 10, 11, and 16 are rejected for the reasons stated in claims 1, 2, and 7, respectively. The device as claimed would have been anticipated by the method of Kandelwal and Yang.


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandelwal and Yang as applied to claim 1 above, and further in view of AAPA.
Re claim 9, the combination of Kandelwal and Yang discloses the limitations of claim 1 but fails to explicitly disclose wherein the at least one first media content and the at least one second media content are captured using different file formats.
Official Notice is taken to note that utilizing different file formats is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the at least one first media content and the at least one second media content are captured using different file formats with the method of Kandelwal and Yang in order to compress a video stream of high fps more than a video with a lower fps.
Claim 18 is rejected for the reasons stated in claim 9. The device as claimed would have been obvious and expected by the method of Kandelwal and Yang.

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 3-6, 8, 12-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696